DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        ELLA MAE CALIGUIRE,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D22-152

                               [May 26, 2022]

   Appeal of order denying rule 3.801 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; William L. Roby, Judge;
L.T. Case No. 562016CF000978A.

   Ella Mae Caliguire, Ocala, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

WARNER, FORST, and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.